6:19-mc-00001-RAW Document 1 Filed in ED/OK on 01/03/19 Page 1 of 2


                                                                      JF]I]L~]])
                 IN THE UNITED STATES DISTRICT COURT                       JAN - 3 2019
                FOR THE EASTERN DISTRICT OF OKLAHOMA                      PATRICK KEANEY
                                                                          Clerk, U.S. District Court
                                                                   BY- - - - ;Deputy
                                                                              :~~       -:-----
 MIDSHIP PIPELINE COMPANY,             §                                             Clerk

 LLC,                                  §
                                       §
                                       §
                                               V\ fr.
                                               Hi~V     19- oO1- R\i\W
                 Plaintiff,            §   Case Number: 6:18-cv-302-RAW
                                       §
                 vs.                   §
                                       §
 TRACT NO. BR-0860.000,                §   Judge Ronald A. White
 2.331 ACRES OF LAND, MORE             §
 OR LESS, PERMANENT                    §
 EASEMENT (PIPELINE RIGHT-             §
 OF-WAY), IN BRYAN COUNTY,             §
 OKLAHOMA, et al,                      §
                                       §
            Defendants.                §


                       SURETY BOND NO. SUR0047837

        WHEREAS , Midship Pipeline Company LLC ("Plaintiff') petitioned the

  United States District Court for the Eastern District of Oklahoma for Injunctive

                Relief in the above-styled and numbered cause; and

       WHEREAS, on the 28th day of December, 2018, after a hearing, the Court

Granted Plaintiffs Motion for Order Confirming Condemnation Authority and

Awarding Immediate Possession of the Easements Sought, and ordered that Plaintiff

deposit a Surety Bond of 200% of the estimated just compensation for the tracts

subject to condemnation, in the aggregate amount of SEVEN HUNDRED FIFTEEN

THOUSAND EIGHT HUNDRED FOURTEEN DOLLARS AND NO CENTS

($715,814.00), with the Clerk of Court, ·said bond being conditioned on the fact that
6:19-mc-00001-RAW Document 1 Filed in ED/OK on 01/03/19 Page 2 of 2




Plaintiff shall pay any and all final compensation damages in excess of the deposited

amount, and, if such payments are made, then the bond shall be null and void upon

full payments having been made.

       NOW, THEREFORE, KNOW ALL MEN BY THESE PRESENTS: That

Midship Pipeline Company LLC and Argonaut Insurance Company, as surety, shall

be obligated to pay costs and disbursements up to the amount of this bond but the

condition of this Surety Bond is such that if all such payments are made, this Surety

Bond shall be and become null and void.




WITNESS OUR HANDS this 31st day of December 201.8_.


                                   MIDSHIP PIPELINE COMPANY LLC

                                   By:       I&~ t         faL---
                                          Name: _ _l,~'=-
                                                       &. ____:_
                                                             C._ C_o,/;,.
                                                                     ;,. :. .e,n~-
                                                                             :;_,  --
                                          Title:    Tre«.tu r-er


                           SURETY

                                  ARGO::UT~~SUR::r~O
                                          Name:Lu          Ir
                                          Title:




      APPROVED:


      By: - - -- - -- -
